Citation Nr: 1219953	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-13 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred in connection with the Veteran's care at Tallahassee Memorial Hospital on September 8, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida (the agency of original jurisdiction (AOJ))  that denied payment or reimbursement of medical expenses incurred in connection with the Veteran's care at Tallahassee Memorial Hospital on September 8, 2007.  In May 2010, the Board remanded the case for additional development.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in May 2010, the Board requested, among other things, that the AOJ contact the Veteran and request that he complete an authorization for release of all medical records pertaining to his treatment at Tallahassee Memorial Hospital in September 2007.  Although the record reflects that the AOJ sent the Veteran a notice letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in June 2010, the AOJ did not specifically request that the Veteran provide an authorization for release of records from Tallahassee Memorial Hospital, as requested in the remand.  Nor does the record reflect that he was provided a VA Form 21-4142 to facilitate such release.  Because the evidence does not reflect that the AOJ substantially complied with the Board's remand directives, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). 

Additionally, a supplemental statement of the case (SSOC) mailed to the Veteran and his representative in May 2011 makes reference to a VA physician's review of medical documentation pertaining to the Veteran's treatment at Tallahassee Memorial Hospital on September 3, 2007.  Because the records of such treatment, and the VA physician's written review thereof (if any), could bear on the outcome of the Veteran's claim, that evidence should be associated with the record on appeal.  Clarification is also required with respect to a statement in the May 2011 SSOC which appears to suggest that VA may have already paid expenses incurred for treatment rendered at Tallahassee Memorial Hospital on September 3, 2007.  38 C.F.R. § 19.9 (2011).  In short, it appears the AOJ has records concerning treatment at Tallahassee Memorial Hospital on September 3, 2007 and a claim for reimbursement for that treatment on that date which could help clarify the circumstances surrounding his treatment on September 8, 2007.  However, these records were not included in the medical file presented to the Board.

For the reasons stated, this case is REMANDED for the following actions:

1.  Associate with the record on appeal all records in the AOJ's possession pertaining to the Veteran's treatment at Tallahassee Memorial Hospital on September 3, 2007; 
the VA physician's written review of those records and his/her conclusion concerning the reimbursement claim, if any; and any documents pertaining to the payment of expenses for medical treatment rendered on September 3, 2007.

2.  Send the Veteran a VA Form 21-4142 and ask him to complete this form to authorize the release of all medical records pertaining to his treatment at Tallahassee Memorial Hospital in September 2007.  If he provides the necessary release, the identified relevant records should be requested from that facility.  Any evidence received should be associated with the record on appeal.  The actions taken to request these records should be documented in the record on appeal.

3.  After conducting any additional development deemed necessary, the claim should again be reviewed.  If the benefit sought remains denied, furnish a SSOC and afford an opportunity to respond.

Thereafter, the case should be returned to the Board, if otherwise in order.  No action is required by the Veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

